Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 8-9,11-14   is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 6,446,745) in view of Ohashi (US 2020/0180728) and Morgal et al. (US 2010/0228405) and Hsu-Hoffman (US 10,360,576).
Lee discloses a light electric vehicle 10 with controller 110 comprising illuminating in a particular color a display based on vehicle operating condition (col. 6, lines 20-30), except for particularly stating that light bar is illuminated or that messaging portion provides additional information, or that instruction to illuminate light bar  to indicate reserved status is provided over communication channel , or that incentive indicator is provided for performing particular action.
Ohashi teaches desirability of providing vehicle battery status indication in the form of a light bar (Fig. 7, par. 175) and messaging portion (Fig. 7) that includes additional information associated with the battery status light bar, namely distance traveled and speed and time.
Morgal teaches desirability of remote instruction activation of “hold vehicle” (reserved) button on a wireless channel (par. 83), the reserved status either indicated on display 246 on VAP or with a yellow reserved indicator light on VAP (par. 191).
Hsu-Hoffman discloses desirability of providing incentive indication to a user’s mobile device for performing a particular action on a scooter or the like (col. 8, lines 10-24; col. 4, lines 47-60; col. 11, lines 59-66).

Furthermore with regard to claim 8, instruction lights colored indicator in yellow for reserved status of vehicle (par. 191).
Regarding claim 9, Ohashi discloses display with messaging portion (Fig. 7).
Regarding claim 11, since Lee teaches that a display color can be red, green or yellow based on charge level, it would have been obvious to customize at what percentage of discharge a color change was made since Lee teaches that a change can be between broad ranges of 80-100%, 40-60%, or 20-40% (col. 6, lines 20-30).
Regarding claim 12, vehicle operation state is altered based on the vehicle battery level information in Lee, since once vehicle battery is discharged, the cycle can no longer be electrically powered.
Regarding claim 13, input in Lee is the level of current battery power, which determines operability of vehicle electric power system.
Regarding claim 14, color of light changes based on received battery level input in Lee (col. 6, lines 20-30).

2.	Claim  10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 6,446,745) in view of Ohashi (US 2020/0180728), Morgal et al., Hsu-Hoffman  and Hines et al. (US 2016/0221627).

Hines teaches sending information to a user’s computing device (par. 271, Fig. 3) in a light vehicle display system.

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to use an operator’s computing device as a display as suggested by Hines in conjunction with an electric vehicle display as disclosed by Lee, Morgal, Hsu-Hoffman and Ohashi, in order to save costs by using a display that already was carried by a user.

3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 1-2,8-12,14-20 of copending Application No. 16/705,172 in view of either Lee et al., Ohashi, Hsu-Hoffman,   Morgal et al. ,  or Hines et al.   Foley ‘172 discloses selectively illuminating display indicators of a light electric vehicle based on vehicle information, except for specifically stating that particular elements such as particular color, messaging, light bar, etc… are utilized.
Lee, Morgal, Ohashi, Hsu-Hoffman and Hines disclose the particular claim elements lacking in Foley ‘172 as set forth above in paragraph Nos. 1-2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include color, messaging, light bar, etc… as suggested by Lee, Ohashi, Morgal, Hsu-Hoffman  and Hines in conjunction with a light vehicle display system as disclosed by Foley ‘172, in order that a user could have easily determined at a glance how much battery level remained, so that precautions could have been taken to not run out of power at an inconvenient location. 
This is a provisional nonstatutory double patenting rejection.

4.	Claims 1-6,15-20 are allowed.

5.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT SWARTHOUT whose telephone number is (571)272-2979.  The examiner can normally be reached on M-Th from 6 am to 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Feild, can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
 For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BRENT SWARTHOUT/               Primary Examiner, Art Unit 2689